UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7938



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY WHITES, a/k/a Marcus D. Whites, a/k/a
Anthony Chavalier Whites,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-02-83)


Submitted:   June 20, 2005                 Decided:   July 19, 2005


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth M. Mathews, Columbia, South Carolina, for Appellant.
Jonathan S. Gasser, Acting United States Attorney, Stacey D.
Haynes, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony Whites, a/k/a Marcus D. Whites, a/k/a Anthony

Chavalier Whites, appeals the district court’s order granting the

Government’s motion to reduce his sentence under Fed. R. Crim. P.

35(b).    We conclude that the district court did not abuse its

discretion when it granted the Government’s Rule 35(b) motion

without holding an evidentiary hearing.       See United States v.

Pridgen, 64 F.3d 147, 149-50 (4th Cir. 1995).

           Moreover, Whites’ challenge to his original sentence

under the Supreme Court’s decision in United States v. Booker, 125

S. Ct. 738 (2005), is without merit.   A final judgment is one where

the judgment of conviction has been rendered, the availability of

appeal exhausted, and the time for petitioning the Supreme Court

for certiorari has expired.   Allen v. Hardy, 478 U.S. 258, 258 n.1

(1986).   A later modification to a sentence does not affect the

date on which the judgment of conviction became final.   See United

States v. Sanders, 247 F.3d 139, 143 (4th Cir. 2001).    This court

affirmed Whites’ conviction on July 3, 2003.     Whites’ conviction

became final ninety days later, when the time period for filing his

writ of certiorari expired. Whites cannot now resurrect his direct

appeal simply because the district court resentenced him pursuant

to a Rule 35(b) proceeding.    Moreover, his resentencing was not

based on the sentencing guidelines. Thus, Whites’ Booker challenge

fails, and, to the extent he challenges the amount of the reduction


                               - 2 -
he   received,   this   court   lacks   jurisdiction   to   review   that

determination.   See Pridgen, 64 F.3d at 149-50.

           Accordingly, we affirm the decision of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -